EXHIBIT 10-44



 


 
 
 


 


 


 


 
REGISTRATION RIGHTS AGREEMENT
 
Dated as of June 5, 2008,
 
By And Among
 
COMMUNICATION INTELLIGENCE CORPORATION
 
AND
 
THE INVESTORS SIGNATORY HERETO
 


 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44



TABLE OF CONTENTS
         
Page
Section 1.
Definitions
1
Section 2.
Registration
5
Section 3.
Other Agreements of the Parties
6
Section 4.
Registration Procedures
9
Section 5.
Registration Expenses
14
Section 6.
Indemnification
14
 
(a)     Indemnification by the Company
14
 
(b)     Indemnification by Holders
15
 
(c)     Conduct of Indemnification Proceedings
16
 
(d)     Contribution
16
Section 7.
Reports Under the 1934 Act
17
Section 8.
Miscellaneous
18
 
(a)     Remedies
18
 
(b)     Compliance
18
 
(c)     Discontinued Disposition
18
 
(d)     Piggy-Back Registrations
18
 
(e)   Demand Registrations in Connection with Additional Registrable Securities
19
 
(f)     Representations and Covenants Made to the Investors
20
 
(g)     Amendments and Waivers
20
 
(h)     Notices
20
 
(i)     Successors and Assigns
21
 
(j)     Execution and Counterparts
21
 
(k)    Governing Law
22
 
(l)     Cumulative Remedies
22
 
(m)    Severability
22
 
(n)     Headings
22
 
(o)     Independent Nature of Investors’ Obligations and Rights
22


 
- i - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44



REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 5, 2008, by and among Communication Intelligence Corporation, a
Delaware corporation (the “Company”), and the investors signatory hereto (each
an “Investor” and collectively, the “Investors”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, among the Company and the investors identified on the
signature pages thereto (the “Purchase Agreement”), the Credit Agreement, dated
as of the date hereof, among the Company and the lenders signatory thereto (the
“Credit Agreement”), and other Transaction Documents pursuant to which the
Company will effect a Debt Refinancing.
 
The Company and the Investors hereby agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement will have the meanings given such terms in
the Purchase Agreement.  As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 8(c).
 
“Additional Registrable Securities” means the Additional Underlying Shares, and
any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any price adjustment as a
result of such stock splits, reverse stock splits or similar events with respect
to any of the Additional Underlying Shares.
 
“Additional Registrable Securities Piggy Back Period” has the meaning set forth
in Section 8(d).
 
“Additional Shares” means the shares of Series A Cumulative Convertible
Preferred Stock, having the rights, preferences and privileges set forth in the
Certificate of Designations, issuable pursuant to the Company’s option to make
dividend payments “in kind” pursuant to the Certificate of Designations.
 
“Additional Underlying Shares” means the Shares of Common Stock issuable upon
conversion of the Additional Shares or exercise of the Additional Warrants.
 
“Additional Warrants” means the warrants to purchase from the Company shares of
Common Stock of the Company issued pursuant to the Company’s option to make
interest payments “in kind” pursuant to the Credit Agreement.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Allowable Grace Period” has the meaning set forth in Section 3(a).
 

                                                        


 
- 1 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

“Certificate of Designations” means the Certificate of Designations filed by the
Company as of the date hereof.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Company” has the meaning set forth in the Preamble.
 
“Covering Shares” has the meaning set forth in Section 3(c).
 
“Credit Agreement” has the meaning set forth in the Recitals.
 
“Debt Refinancing” means, collectively, the following: (i) the conversion of the
outstanding debt set forth on Schedule 1.3 of the Credit Agreement into Loans
(as defined in the Credit Agreement) under the Credit Agreement and the tender
of the promissory notes evidencing such debt to the Company for cancellation;
(ii) the tender of certain Promissory Notes (as defined under the Purchase
Agreement) to the Company for cancellation in full payment for shares of Series
A Preferred Stock as set forth in the Purchase Agreement and (iii) each of the
other transactions contemplated hereby and by the other Debt Refinancing
Documents.
 
“Demand Registration” has the meaning set forth in Section 8(e).
 
“Demand Registration Notice” has the meaning set forth in Section 8(e).
 
“Demand Registration Request” has the meaning set forth in Section 8(e).
 
“Demanding Holders” has the meaning set forth in Section 8(e).
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means (a) with respect to the Registration Statement
required to be filed under Section 2(a), the earlier of (i) the 150th day
following the Closing, and (ii) the fifth Trading Day following the date on
which the Company is notified by the Commission that such Registration Statement
will not be reviewed or is no longer subject to further review and comments, and
(b) with respect to a Registration Statement required to be filed under Section
2(b), the earlier of: (i) the 90th day following the applicable Filing Date, and
(ii) the fifth Trading Day following the date on which the Company is notified
by the Commission that the Registration Statement will not be reviewed or is no
longer subject to further review and comments.
 
“Effectiveness Failure” has the meaning set forth in Section 3(a).
 
“Effectiveness Period” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means (a) with respect to the Registration Statement required to
be filed under Section 2(a), the earlier of (i) two (2) Business Days following
the filing of the
 
- 2 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
Company’s Quarterly Report on Form 10-Q for the three and six months ending June
30, 2008, and (ii) August 18, 2008, and (b) with respect to a Registration
Statement required to be filed under Section 2(b), the 30th day following the
date on which Holders of a majority of the Registrable Securities request that
the Company register the resale of Common Stock on Form S-3.
 
“Filing Failure” has the meaning set forth in Section 3(a).
 
“Grace Period” has the meaning set forth in Section 3(a).
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities (including a holder or holders of Shares or
Warrants convertible or exchangeable into Registrable Securities) or Additional
Registrable Securities (including a holder or holders of Shares or Warrants
convertible or exchangeable into Additional Registrable Securities).
 
“Indemnified Party” has the meaning set forth in Section 6(c).
 
“Indemnifying Party” has the meaning set forth in Section 6(c).
 
“Inspectors” has the meaning set forth in Section 4(l).
 
“Investor” or “Investors” has the meaning set forth in the Preamble.
 
“Losses” has the meaning set forth in Section 6(a).
 
“Maintenance Failure” has the meaning set forth in Section 3(a).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Principal Market” means the primary market on which a security trades.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Agreement” has the meaning set forth in the Recitals.
 

 
 
- 3 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

“Records” has the meaning set forth in Section 4(l).
 
“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and pursuant to Rule 415, and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.
 
“Registration Delay Payments” has the meaning set forth in Section 3(a).
 
“Registrable Securities” means the Underlying Shares and any securities issued
or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event, or any price adjustment as a result of such
stock splits, reverse stock splits or similar events with respect to any of the
Underlying Shares.
 
“Registration Statement” means the registration statement required to be filed
in accordance with Section 2(a) and any additional registration statement(s)
required to be filed under Section 2(b) or Section 8(e), including (in each
case) the Prospectus, amendments and supplements to such registration statements
or Prospectus, including pre- and post-effective amendments, all exhibits
thereto, and all material incorporated by reference or deemed to be incorporated
by reference therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule 144.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule 415.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule 424.
 
“Securities” means the Warrants, the Shares and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Holder Questionnaire” has the meaning set forth in Section 2(c).
 
“Shares” means the shares of Series A Cumulative Convertible Preferred Stock,
having the rights, preferences and privileges set forth in the Certificate of
Designations, issuable pursuant to the Purchase Agreement.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 

 
 
- 4 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

“Transaction Documents” means this Agreement, the Purchase Agreement, the Credit
Agreement, the Certificate of Designations and any other documents or agreements
executed in connection with the transactions contemplated thereunder.
 
“Transfer Agent” means American Stock Transfer & Trust Company, or any successor
transfer agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit D, executed by
the Company and delivered to the Transfer Agent.
 
“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Shares or exercise of the Warrants.
 
“Warrants” means the warrants (other than the Additional Warrants) to purchase
from the Company shares of Common Stock of the Company issued pursuant to the
Credit Agreement.
 
2. Registration.
 
(a) On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415, on Form S-1 (or on such other form appropriate for such
purpose).  Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” attached hereto as
Exhibit A.  The Company shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than its Effectiveness Date, and shall
use its reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earliest of (i)
two years after its Effective Date, (ii) such time as all of the Registrable
Securities covered by such Registration Statement have been publicly sold by the
Holders pursuant to such Registration Statement, or (iii) such time as all of
the Registrable Securities covered by such Registration Statement may be sold by
the Holders without volume or manner of sale limitations pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s Transfer Agent and the
affected Holders (the “Effectiveness Period”).  By 5:00 p.m. (New York City
time) on the Business Day immediately following the Effective Date of such
Registration Statement, the Company shall file with the Commission in accordance
with Rule 424 under the Securities Act the final Prospectus to be used in
connection with sales pursuant to such Registration Statement (whether or not
such filing is technically required under such Rule).
 
(b) Promptly following any date on which the Company becomes eligible to use a
registration statement on Form S-3 to register Registrable Securities for
resale, the Company shall notify the Holder of Registrable Securities
thereof.  Thereafter, for so long as the Company remains eligible to use a
registration statement on Form S-3 to register Registrable Securities for
resale, the Company shall, promptly upon the request of the Holders of a
majority of the Registrable Securities, prepare a Registration Statement on Form
S-3 covering all such Registrable Securities (or a post-effective amendment on
Form S-3 to the then effective Registration Statement) and shall cause such
Registration Statement to be filed by the Filing Date for such Registration
Statement and declared effective under the Securities Act as soon
 
- 5 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
as possible thereafter, but in any event prior to the Effectiveness Date
therefor. Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” attached hereto as
Exhibit A.  The Company shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period.  By 5:00 p.m. (New York City time) on the
Business Day immediately following the Effective Date of such Registration
Statement, the Company shall file with the Commission in accordance with Rule
424 under the Securities Act the final Prospectus to be used in connection with
sales pursuant to such Registration Statement (whether or not such filing is
technically required under such Rule).
 
(c) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Exhibit B (a “Selling Holder
Questionnaire”).  The Company shall not be required to include in a Registration
Statement the Registrable Securities of a Holder who fails to furnish to the
Company a fully completed Selling Holder Questionnaire at least two Trading Days
prior to the Filing Date (subject to the requirements set forth in Section
4(a)).
 
3. Other Agreements of the Parties
 
(a) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.  If (i) a Registration Statement covering all the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the Commission
on or before the applicable Filing Deadline (a “Filing Failure”) or (B) not
declared effective by the Commission on the applicable Effectiveness Deadline
(an “Effectiveness Failure”) or (ii) on any day after the applicable Effective
Date of any Registration Statement, sales of all the Registrable Securities
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period (as defined below) pursuant to such Registration
Statement or otherwise (including, without limitation, because of a failure to
keep such Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement, to
register a sufficient number of shares of Common Stock or to maintain the
listing of the Common Stock) (a “Maintenance Failure”) then, as partial relief
for the damages to any Holder by reason of any such delay in or reduction of its
ability to sell the Registrable Securities (which remedy shall not be exclusive
of any other remedies available at law or in equity), (A) the Company shall pay
to each Holder of Registrable Securities relating to such Registration Statement
an amount in cash equal to one and one-half percent (1.5%) of the aggregate
conversion price or exercise price, as the case may be, applicable with respect
to such Holder’s Registrable Securities included in such Registration Statement
on each of the following dates: (i) on the thirtieth day after the date of a
Filing Failure and every thirtieth day thereafter (pro rated for periods
totaling less than thirty days) until such Filing Failure has been cured or the
Effectiveness Period has terminated, whichever is earlier; (ii) on the thirtieth
day after the date of an Effectiveness Failure and every thirtieth day
thereafter (pro rated for periods totaling less than thirty days) until the such
Effectiveness Failure is cured or the Effectiveness Period has terminated,
whichever is
 
- 6 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
earlier; and (iii) on the thirtieth day after the date of a Maintenance Failure
and every thirtieth day thereafter (pro rated for periods totaling less than
thirty days) until such Maintenance Failure is cured or the Effectiveness Period
has terminated, whichever is earlier.  The payments to which a Holder shall be
entitled pursuant to this Section 3(a) are referred to herein as “Registration
Delay Payments.”  Registration Delay Payments shall be paid on the earlier of
(I) the dates set forth above and (II) the third Business Day after the event or
failure giving rise to the Registration Delay Payments is cured or the
Effectiveness Period has terminated.  In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of one percent (1.0%) per month (prorated for
partial months) until paid in full.  Notwithstanding the foregoing, in no event
shall the Company be required to pay Registration Delay Payments for a
contemporaneous Filing Failure and Effectiveness Failure.
 
Notwithstanding anything to the contrary herein, at any time after the Effective
Date, the Company may (i) delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required or (ii) cause the Registration Statement to be
suspended if such suspension is required by law, rule or regulation, or is
otherwise in the best interest of the Company (a “Grace Period”); provided, that
the Company shall promptly (i) notify the Holders in writing of the existence of
material, non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material,
non-public information to the Holders) and the date on which the Grace Period
will begin, and (ii) notify the Holders in writing of the date on which the
Grace Period ends; and, provided further, that (x) no Grace Period shall exceed
five (5) consecutive Trading Days, (y) during any three hundred sixty five (365)
day period such Grace Periods shall not exceed an aggregate of thirty (30)
calendar days and (z) the first day of any Grace Period must be at least five
(5) Trading Days after the last day of any prior Grace Period (each, an
“Allowable Grace Period”).  For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Holders
receive the notice referred to in clause (i) and shall end on and include the
later of the date the Holders receive the notice referred to in clause (ii) and
the date referred to in such notice.  Notwithstanding anything to the contrary,
the Company shall cause its Transfer Agent to deliver unlegended Registrable
Securities to a transferee of an Holder in connection with any sale of
Registrable Securities with respect to which a Holder has entered into a
contract for sale, and delivered a copy of the Prospectus included as part of
the applicable Registration Statement, prior to the Holder’s receipt of the
notice of a Grace Period and for which the Holder has not yet settled.


(b) The Registrable Securities may only be disposed of pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in compliance with any applicable state
securities laws.  In connection with any transfer of the Registrable Securities
other than pursuant to an effective registration statement, to the Company, to
an Affiliate of a Holder or in connection with a pledge as contemplated in
Section 3(d), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does
 
- 7 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
not require registration of such transferred Securities under the Securities
Act.  Notwithstanding the foregoing, the Company hereby consents to and agrees
to register on the books of the Company and with its Transfer Agent, without any
such legal opinion, except to the extent that the Transfer Agent requests such
legal opinion, any transfer of Registrable Securities by a Holder to an
Affiliate of such Holder, provided that the transferee certifies to the Company
that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and provided that such Affiliate does not request any removal of
any existing legends on any certificate evidencing the Registrable Securities.
 
(c) The Holders agree to the imprinting, so long as is required by this Section
3(c), of the following legend on any certificate evidencing any of the
Registrable Shares:
 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 
Certificates evidencing Registrable Securities shall not be required to contain
such legend or any other legend following any sale of such Registrable
Securities (1) under a registration statement or (2) pursuant to Rule 144 if the
holder provides the Company with assurance reasonably acceptable to the Company,
including customary seller and broker representation letters, that the Shares
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A under the
Securities Act.  The Company shall cause its counsel to issue the legal opinion
included in the Transfer Agent Instructions to the Transfer Agent on the
Effective Date.  Following the Effective Date or at such earlier time as a
legend is no longer required for the Registrable Securities, the Company will no
later than (i) the time provided in the Certificate of Designations or the
Warrants with respect to the issuance of shares of Common Stock upon conversion
of the Shares or exercise of the Warrants, as applicable or (ii) three Trading
Days following the delivery by a Holder to the Company or the Transfer Agent, as
applicable, of (x) the legended certificate representing such Registrable
Securities, if the Company had issued a legended certificate for such
Registrable Securities, and (y)  such other documents or information as is
required pursuant to this Section 3(c), deliver or cause to be delivered to such
Holder a certificate representing such Registrable Securities that is free from
all restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 3(c).
 

 
 
- 8 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

If within three Trading Days after the Company’s receipt of a legended
certificate and the other documents as specified in Clauses (ii)(x) and (ii)(y)
of the paragraph immediately above, the Company shall fail to issue and deliver
to such Holder a certificate representing such Registrable Securities that is
free from all restrictive and other legends, and if on or after such Trading Day
the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of shares of
Common Stock that the Holder anticipated receiving from the Company without any
restrictive legend (the “Covering Shares”), then the Company shall, within three
Trading Days after the Holder’s request, pay cash to the Holder in an amount
equal to the excess (if any) of the Holder’s total purchase price (including
brokerage commissions, if any) for the Covering Shares, over the product of (A)
the number of Covering Shares, times (B) the closing bid price on the date of
delivery of such certificate and the other documents as specified in Clauses
(ii)(x) and (ii)(y) of the paragraph immediately above.
 
(d) The Company will not object to and shall permit (except as prohibited by
law) a Holder to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Holder to transfer pledged or secured
Securities to the pledgees or secured parties.  Except as required by law, such
a pledge or transfer shall not be subject to approval of the Company, no legal
opinion of the pledgee, secured party or pledgor shall be required in connection
therewith, and no notice shall be required of such pledge.  Each Holder
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Securities or for any
agreement, understanding or arrangement between any Holder and its pledgee or
secured party.  At the appropriate Holder’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.  Provided that the Company is in compliance with the
terms of this Section 3(d), the Company’s indemnification obligations pursuant
to Section 6 shall not extend to any Proceeding or Losses arising out of or
related to this Section 3(d).
 


4. Registration Procedures.
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a) Not less than four Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to each Holder copies of the “Selling Stockholders” section of such
document, the “Plan of Distribution” and any risk factor contained in such
document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed, which documents will be subject to the
review of such Holder. Any Holder must provide its comments, if any, to the
Company at least two Trading Days prior to the filing of such Registration
Statement or any related Prospectus or any amendment or
 
- 9 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
supplement thereto.  The Company shall not file a Registration Statement, any
Prospectus or any amendments or supplements thereto in which the “Selling
Stockholder” section thereof differs from the disclosure received from a Holder
in its Selling Holder Questionnaire (as amended or supplemented).
 
(b) (i)  Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.
 
(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing and, in the
case of (v) below, not less than three Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein) and (if requested by any such Person) confirm such notice in writing no
later than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a "review" of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders that pertain to the Holders as a Selling Stockholder or to the Plan
of Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such
 
- 10 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of suchRegistration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished) promptly after
the filing of such documents with the Commission.
 
(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g) Prior to any public offering of Registrable Securities, register or qualify
such Registrable Securities for offer and sale under the securities or Blue Sky
laws of such jurisdictions within the United States as any Holder may reasonably
request, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, however, the company shall not be required to register to
do business in any such state.
 
(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free of all restrictive legends, and to enable such Registrable Securities to be
in such denominations or amounts, and registered in such names, as any such
Holders may request.
 
(i) Upon the occurrence of any event contemplated by Section 4(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 

 
 
- 11 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

(j) In conjunction with the filing of the Registration Statement or sales
thereunder, the Company will make any filings as may be required to be made with
the NASD, via the COBRA desk filing system.
 
(k) The Company shall not identify any Holder as an underwriter in any public
disclosure or filing with the Commission, the Principal Market or any other
market or exchange without such Holder’s consent.  If such Holder refuses to
give such consent in connection with a Registration Statement and the Company is
obligated by law or the rules or regulations of the SEC, to identify such Holder
as an underwriter, the Company shall not be obligated to register such Holder’s
Registrable Securities on the applicable Registration Statement.  If any Holder
is required under applicable securities laws to be described in the Registration
Statement as an underwriter, provided that such Holder has consented to be
identified as such in the Registration Statement, at the reasonable request of
such Holder and at such Holder’s expense, the Company shall furnish to such
Holder, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as an Holder may reasonably request
(i) a letter, dated such date, from the Company's independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Investors, and (ii) an opinion, dated as of such date, of
counsel representing the Company for purposes of such Registration Statement, in
form, scope and substance as is customarily given in an underwritten public
offering, addressed to the Holder.
 
(l) If any Holder is required under applicable securities laws to be described
in the Registration Statement as an underwriter, and provided that such Holder
has consented to be identified as such in the Registration Statement, the
Company shall make available for inspection by (i) such Holder, (ii) its legal
counsel and (iii) the accountants or other agents retained by the Holder
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company's officers, directors and employees to supply all information which
any Inspector may reasonably request; provided, however, that each Inspector
shall agree to hold in strict confidence and shall not make any disclosure
(except to a Holder) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this Agreement.  Each Holder agrees that it shall,
upon learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential.  Nothing herein (or in any other
confidentiality agreement between the Company and any Holder) shall be deemed to
limit the Holder’s ability to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations.
 

 
 
- 12 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

(m) The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company, other than the
information provided in or pursuant to the Selling Holder Questionnaire, unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or, to the
knowledge of the Company, any other agreement.  The Company agrees that it
shall, upon learning that disclosure of such information concerning a Holder is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to such Holder and allow such
Holder, at the Holder’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.
 
(n) The Company shall use its reasonable best efforts either to (i) cause all
the Registrable Securities covered by a Registration Statement to be listed on
the Principal Market or, if securities of the same class and series as the
Registrable Securities are no longer listed on the Principal Market such other
securities market or exchange on which securities of the same class and series
issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of the Principal Market
or such other exchange or market.  The Company shall pay all fees and expenses
in connection with satisfying its obligation under this Section 4(n).
 
(o) If requested by an Investor, the Company shall as soon as reasonably
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as such Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.
 
(p) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.
 
(q) Unless the following information is otherwise available on the EDGAR system,
the Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the Effective Date of a Registration Statement.
 

 
 
- 13 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

(r) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the Commission in connection with any
registration hereunder.
 
(s) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the Commission, the Company shall
deliver, and / or shall cause legal counsel for the Company to deliver (as
required by the Company's Transfer Agent to remove legends from the Registrable
Securities), to the Transfer Agent for such Registrable Securities (with copies
to the Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit C.
 
5. Registration Expenses.  All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement; provided, however, the Company shall not be
responsible for any fees, expenses or costs incurred by Holder in connection
with the sale of Shares covered by a Registration Statement.  In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.
 
6. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any
 
- 14 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
preliminary prospectus, or arising out of or relating to any omissionor alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Exhibit A hereto for this purpose) or (2) in the case of an occurrence
of an event of the type specified in Section 4(c)(ii)-(v), the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected.  The Company shall notify
the Holders promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.
 
(b) Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Exhibit A hereto for this purpose), such Prospectus or such form of Prospectus
or in any amendment or supplement thereto or (2) in the case of an occurrence of
an event of the type specified in Section 4(c)(ii)-(v), the use by such Holder
of an outdated or defective Prospectus after the Company has notified such
Holder in writing that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected.  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
 

 
 
- 15 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
(d) Contribution.  If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as
 
- 16 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
anyother relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
7. Reports Under the 1934 Act.
 
With a view to making available to the Holders the benefits of Rule 144, the
Company agrees, until the earlier of such time as all of the Registrable
Securities (i) have been sold and (ii) may be sold by all Holders without volume
limitations pursuant to Rule 144, to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under Section 13 or 15(d) of the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and
 
(c) furnish to each Holder so long as such Holder owns (or has the right to
receive pursuant to conversion of Shares or exercise of Warrants) Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Holders to sell such securities pursuant to Rule 144 without registration.
 

 
 
- 17 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

8. Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder,
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
(c)           Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 4(c), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder's receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(d)           Piggy-Back Registrations.
 
If at any time:
 
(i)           during the Effectiveness Period  there is not an effective
Registration Statement covering all of the Registrable Securities; or
 
(ii)           prior to the date which is the earliest of (I) two years after
the Effective Date of a Registration Statement covering Additional Registrable
Securities, (II) such time as all of the Additional Registrable Securities have
been publicly sold by the Holders pursuant to a Registration Statement, or (III)
such time as all of the Additional Registrable Securities may be sold by the
Holders without volume or manner of sale limitations pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s Transfer Agent and the
affected Holders (the “Additional Registrable Securities Piggy Back Period”)
there is not an effective Registration Statement covering all of the Additional
Registrable Securities;
 
and the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated
 
- 18 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans, then the Company shall send to each Holder of
Registrable Securities (during the Effectiveness Period) and each Holder of
Additional Registrable Securities (during the Additional Registrable Securities
Piggy Back Period) written notice of such determination and, if within fifteen
days after receipt of such notice, any such Holder shall so request in writing,
the Company shall include in such registration statement all or any part of such
Registrable Securities and Additional Registrable Securities, as the case may
be, as the applicable Holder requests to be registered and which are not
otherwise covered in an effective Registration Statement, subject to customary
underwriter cutbacks applicable to all holders of registration rights.
 
(e)           Demand Registrations in Connection with Additional Registrable
Securities.  If at any time during the Additional Registrable Securities Piggy
Back Period the Company shall receive from Holders (the “Demanding Holders”) of
at least 750,000 Additional Registrable Securities a written request (the
“Demand Registration Request”) that the Company register all or a part (but not
less than 750,000) Additional Registrable Securities (each such registration
being a “Demand Registration”), the Company shall: (x) promptly (and in any
event no more than five days after receipt of such Demand Registration Request)
give written notice (the “Demand Registration Notice”) of the proposed Demand
Registration to all other Holders of Additional Registrable Securities; and (y)
as soon as practicable, but in no event more than 90 days (provided that, if the
Commission reviews and has written comments to the registration statement filed
in connection with the Demand Registration that would require the filing of a
pre-effective amendment thereto with the Commission, then in no event more than
150 days) after receiving such Demand Registration Request, use its reasonable
best efforts to cause such Registration Statement covering all or such portion
of the Additional Registrable Securities of the Demanding Holders as are
specified in the Demand Request, together with all or such portion of the
Additional Registrable Securities of any Holder or Holders that have, within 15
days of receiving the Demand Registration Notice, notified the Company of their
intention to join in such Demand Registration Request, to be declared effective
under the Securities Act, and shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act until the
date which is the earliest of (i) two years after its effective date, (ii) such
time as all of the Additional Registrable Securities covered by such
Registration Statement have been publicly sold by the Holders thereof pursuant
to such Registration Statement or (iii) such time as all of the Additional
Registrable Securities covered by such Registration Statement may be sold by the
Holders thereof without volume or manner of sale limitations pursuant to Rule
144 as determined by the counsel to the Company pursuant to a written opinion
letter to such effect, addressed and acceptable to the Company’s Transfer Agent
and the affected Holders; provided,
 
- 19 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
however, that the Company shall not be obligated to effect, or take any action
to effect, more than one Demand Registration pursuant to this Section 8(e) in
any 12-month period during which at least one Demand Registration has been
declared or ordered effective by the Commission.  The filing of two or more
Registration Statements in response to one Demand Registration Request shall be
counted as one Demand Registration.  Notwithstanding the foregoing, the Company
shall not be obligated to effect, or take any action to effect, a Demand
Registration during the period starting with the date 30 days prior to the
Company’s date of filing of, and ending on the date 90 days immediately
following the effective date of, any registration statement pertaining to equity
securities of the Company (other than a
 
registration statement on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans), provided that the Company is actively employing in good faith
its reasonable best efforts to cause such registration statement to become
effective and, provided further, that Holders of Additional Registrable
Securities are afforded piggy-back registration rights with respect to such
registration statement pursuant to Section 8(d).
 
(f)           Representations and Covenants Made to the Investors
 
(a) .  Any and all representations, warranties, covenants and agreements made by
the Company to and for the benefit of the Investors that survive the
consummation of the transactions contemplated by the Purchase Agreement shall be
deemed to have also been made to and for the benefit of Holders.
 
(g)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this Section 8(g), may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of no less than a majority in interest of the then outstanding
Registrable Securities.  Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates.
 
(h)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:
 
 
If to the Company:
Communication Intelligence Corporation

  275 Shorewood Drive, Suite #500
  Redwood Shores, California 94065
  Attn:  Frank Dane
  Facsimile:  (650) 802-7777

 
 
- 20 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44



 
With a copy (which shall not constitute notice) to:

 
 
Davis Wright Tremaine LLP

 
23rd Floor

 
1300 S.W. Fifth Ave.

 
Portland, Oregon 97201

 
Attn: Michael C. Phillips

 
Facsimile: 503-778-5299



 
If to a Investor:
To the address set forth under such Investor's name on the
signature pages hereto.

 
 
With a copy to:
Thelen Reid Brown Raysman & Steiner LLP

 
875 Third Avenue

 
New York, New York 10022

 
Facsimile:  (212) 603-2001

 
Attn:  Herman Sassower, Esq.



 
If to any other Person who is then the registered Holder:

 
 
To the address of such Holder as it appears in the stocktransfer books of the
Company

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(i)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.
 
(j)           Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
- 21 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
(k)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts.  Each party hereto hereby irrevocably
submits to the
 
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any New York Court, or that such Proceeding has been commenced
in an improper or inconvenient forum.  Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any Proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  If either party shall commence a Proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
 
(l)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
(m)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(n)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(o)           Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under this Agreement are several and not joint with
the obligations of each other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement.  Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document.  Each Investor
acknowledges that no other Investor will be acting as agent of such Investor in
enforcing its rights under this Agreement.  Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose.  The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of
 
- 22 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
closing a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 
 
- 23 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
COMMUNICATION INTELLIGENCE CORPORATION




By:           /s/Guido DiGregorio
Name:   Guido D. DiGregorio
Title:     Chief Executive Officer and President
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
SIGNATURE PAGES OF INVESTORS TO FOLLOW]
 

 
 
- 24 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


NAME OF INVESTOR
                                                                                           
                                                                                               
Michael Engmann



By:          /s/Michael Engmann 
Name: Michael Engmann
Title:


ADDRESS FOR NOTICE


c/o:                                                                           


Street: 38 San Fernando Way  


City/State/Zip:   San Francisco , CA 94127

 
Attention:                                                                           


Tel:    415-293-3811   


Fax:     415-781-4641      


Email:  MIKE.ENGMANN@ENGMANNOPTIONS.COM
                                                                                                                  
(SMALL
LETTERS)                                                                         

 
 
- 25 - 

--------------------------------------------------------------------------------

 
EXHIBIT 10-44

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTOR
                                                                                           
                                                                                               
Ronald Goodman

 
 
By:   /s/ Ronald Goodman      
                                      Name:  Ronald Goodman
Title:
 
ADDRESS FOR NOTICE
 
c/o:                                                                           
 
Street:  31 Tierra Verde Court
 
City/State/Zip:   Walnut Creek, CA 94593
 
 
Attention:                                                                           
 
Tel:   415-710-6931
 
Fax:                             
         
Email:  rgoodman524@earthlink.net
 
 
 
- 25 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTOR
                                                                                           
                                                                                               
PHOENIX VENTURE FUND LLC

 
 
By:    /s/  Andrea Goren     
                                      Name:  Andrea Goren
Title:   Member
 
ADDRESS FOR NOTICE
 
c/o:                                                                           
 
Street:   110 East 59th Street, Suite 1901
 
City/State/Zip:   New York, NY 10022
 
 
Attention:  Andrea
Goren                                                                         
 
Tel:   212 759 1909 x202
 
Fax:   212 202 7565  
 
Email:   agoren@sgphoenix.com
 
 
 
- 25 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTOR
                                                                                           
                                                                                                
AFS Investments, Inc.

 
 
By:    /s/   Fred J. Merritt       
                                      Name:   Fred J. Merritt
Title:   President
 
ADDRESS FOR NOTICE
 
c/o:    Fred J.
Merritt                                                                        
 
Street:  14510 Lima Rd.   
 
City/State/Zip:   Ft. Wayne, IN 46818    
 
 
Attention:     Fred J.
Merritt                                                                      
 
Tel:   317-506-1937
 
Fax:   260-637-4472  
 
Email:   AFSINVESTMENTS@MSN.COM
 
 
 
- 25 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTOR
                                                                                           
                                                                                               
Frederich L. Farrar

 
 
By:    /s/  Frederich L. Farrar     
                                      Name:  Frederich L. Farrar
Title:
 
ADDRESS FOR NOTICE
 
c/o:                                                                           
 
Street:   3502 Woodview Trace, #200
 
City/State/Zip:   Indianapolis, IN 46268   
 
 
Attention:                                                                           
 
Tel:   317 860 8213
 
Fax:     317 860 9190
 
Email:  fred.farrar@klipsch.com
 
 
 
 
 
- 25 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTOR
                                                                                           
                                                                                                
Rubicon Global Value Fund, L.P. 
                                                                                             

 
 
By:    /s/  Steven Shum     
                                      Name:   Steven Shum
Title:    Managing Director
 
ADDRESS FOR NOTICE
 
c/o:                                                                           
 
Street:   One SW Columbia St., Suite 900
 
City/State/Zip:  Portland, OR 97258 
 
 
Attention:   Steve
Shum                                                                         
 
Tel:   503-548-4800
 
Fax:   503-548-4805   
 
Email:   sshum@corefundmgmt.com
 
 
 
 
 
 
 
 
 
 
 
- 25 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTOR
                                                                                           
                                                                                                
MDNH Partners, LP 

 
 
By:    /s/  Michael W. Engmann     
                                      Name:   Michael W. Engmann
Title:   General Partner
 
ADDRESS FOR NOTICE
 
c/o:   MDNH
Partners                                                                        
 
Street:   220 Bush St., Suite 950
 
City/State/Zip:   San Francisco, CA 94104
 
 
Attention:    Mike
Engmann                                                                       
 
Tel:    415-293-3818
 
Fax:     415-781-4641
 
Email:  MIKE.ENGMANN@ENGMANNOPTIONS.COM
 
 
 
 
 
 
- 25 -

--------------------------------------------------------------------------------

EXHIBIT 10-44
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTOR
 
                                Kendu Partners
 
 
By:    /s/  Michael W. Engmann     
                                      Name:   Michael W. Engmann
Title:   General Partner
 
ADDRESS FOR NOTICE
 
c/o:   Engmann Options                                                         
 
Street:   220 Bush St., Suite 950
 
City/State/Zip:   San Francisco, CA 94104
 
 
Attention:    Mike
Engmann                                                                       
 
Tel:    415-293-3818
 
Fax:     415-781-4641
 
Email:  MIKE.ENGMANN@ENGMANNOPTIONS.COM
 
 
 
 
 
 
 
 
 
- 25 -